DETAILED ACTION
Claims 1-10 and 12-21 are pending. Claims 9, 10 and 12 are amended. Claim 11 is cancelled. Claim 21 is new. 

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 12/01/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Unuma et al. [US Patent Number 10,466,690 B2; hereinafter “Unuma”].
Regarding claim 1, Unuma teaches a method for monitoring operation of a machine (estimate degree of damage of a device operating in an actual environment – C5L58-67), the method comprising: 
receiving machine operation data including a first data channel indicative of a sensed condition at a first location on the machine, wherein the machine operation data is collected during one or more work cycles of the machine (sensing information of sensors mounted on the vehicle – C6L34-51) (sensor/control data collection – C6L51-59); 
extracting at least a portion of the machine operation data, including data associated with the first data channel (data collected in a components status test  - C7L48-53) (waveforms – C7L43-47); 
classifying the extracted machine operation data to identify one or more types of events that occurred during the one or more work cycles of the machine and involving an environment in which the machine operates during the one or more work cycles of the machine (recognized by a component status classification processing unit … classification algorithm – C8L18-37); 
estimating a condition (degree of damage – C8L41-57) at a second location on the machine during the one or more work cycles of the machine based on the identified one or more types of events (degree of damage of each region … can be calculated for any region  … is a region outside the sensor/control data – C10L33-36); and 
logging the identified one or more types of events with a plurality of additional identified types of events to represent a plurality of work cycles during operation of the machine over time (component status/damage degree history accumulation – C10L62-67).

Regarding claim 5, Unuma teaches the first data channel includes strain data measured by a sensor at the first location on the machine (C6L41-51), and wherein the second location on the machine does not include a sensor (a region outside the sensor/control data – C10L33-36).

Regarding claim 6, Unuma teaches the one or more types of events comprise any event that affects structural functioning of the machine (C6L23-33).

Regarding claim 7, Unuma teaches the one or more types of events comprise damage events, wear events, or both, to the machine (C6L23-33), and further comprising: quantifying, via a regression analysis, a damage estimate at the first location and a damage estimate at the second location based on the identified one or more types of events (C10L33-36) (C10L62-67).

Regarding claim 8, Unuma teaches the machine operation data comprises a second data channel indicative of at least one of an amount of load on the machine, a lateral acceleration or velocity of the machine, a travel-direction acceleration or velocity of the machine, or a strut pressure (C6L24-51).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Unuma in view of Hodel et al. [US Patent Application Publication 2016/0078363 A1; hereinafter “Hodel”].
	Regarding claim 2, while Unuma teaches identifying the one or more types of events (component status/damage degree history accumulation – C10L62-67), Unuma does not specifically disclose using a trained machine learning model.
However, Hodel teaches developing machine classifiers using machine learning by building a model for operation classification using machine learning algorithms in conjunction with extracted/transformed features and associated training label (Hodel - 0028).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Unuma to further include a trained machine learning model when developing machine classifiers as taught by Hodel when performing a component status classification processing as disclosed by Unuma because as Hodel suggests, “developing machine operation classifiers using machine learning are desired for creating predictive models for machine operations with greater accuracy and computational efficiency;” thereby improving the efficiency of the component status classification processing.

Regarding claim 3, Unuma in view of Hodel further teaches identifying the one or more types of events is performed with a trained machine learning model that identifies the one or more types of events by classifying the extracted machine operation data based on training data used to train the trained machine learning model, the training data including one or more simulated events (Hodel - 0028).

Regarding claim 4, Unuma in view of Hodel further teaches the one or more simulated events include events simulated by use of a multi-body dynamics simulation that includes structural responses of the machine through the use of flexible bodies (Hodel - 0028).

Regarding claim 17, Unuma teaches a method for monitoring an operation of a machine (estimate degree of damage of a device operating in an actual environment – C5L58-67), the method comprising: 
receiving machine operation data corresponding to one or more work cycles of the machine (sensing information of sensors mounted on the vehicle – C6L34-51) (sensor/control data collection – C6L51-59); 
identifying one or more events in the machine operation data that occurred during the one or more work cycles of the machine and involved an environment of the machine (data collected in a components status test  - C7L48-53) (waveforms – C7L43-47); 
classifying the identified one or more events with a type of event (recognized by a component status classification processing unit … classification algorithm – C8L18-37).
While Unuma teaches the above limitations, Unuma does not specifically disclose using a trained machine learning model.
However, Hodel teaches developing machine classifiers using machine learning by building a model for operation classification using machine learning algorithms in conjunction with extracted/transformed features and associated training label (Hodel - 0028).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Unuma to further include a trained machine learning model when developing machine classifiers as taught by Hodel when performing a component status classification processing as disclosed by Unuma because as Hodel suggests, “developing machine operation classifiers using machine learning are desired for creating predictive models for machine operations with greater accuracy and computational efficiency;” thereby improving the efficiency of the component status classification processing.
Unuma further teaches determining an amount of damage (degree of damage – C8L41-57) at a location of the machine during the one or more work cycles of the machine based on the type of event, wherein no sensor is present at the location (degree of damage of each region … can be calculated for any region  … is a region outside the sensor/control data – C10L33-36); and 
monitoring the operation of the machine over time by storing the type of event and a plurality of additional types of events in one or more databases (component status/damage degree history accumulation – C10L62-67).

Regarding claim 18, Unuma in view of Hodel further teaches the trained machine learning model classifies with types of events according to training data used to train the trained machine learning model, the training data including one or more events simulated by use of a physics-based simulation of the machine (Hodel - 0028).

Regarding claim 19, Unuma teaches the type of event comprises a damage event, a wear event, or both, to the machine (C6L23-33).

Regarding claim 20, Unuma teaches the machine operation data comprises data received from an engine control module associated with the machine and sensor data received from at least one of a strut pressure sensor, an accelerometer, a speed sensor, or a strain sensor (C6L41-51).

Regarding claim 21, Unuma teaches the one or more types of events is identified when the machine operation data includes a value that exceeds a predetermined threshold or a waveform that corresponds to an expected waveform (C7L43-47) (threshold processing … pattern matching method of waveforms - C8L5-14).

Allowable Subject Matter
Claims 9, 10 and 12-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claim 9 is allowed because the closest prior art, Unuma et al. [US Patent Number 10,466,690 B2], fails to anticipate or render obvious identifying the one or more types of events is performed at least in part with a trained machine learning model that identifies the one or more types of events by classifying the extracted machine operation data based on training data used to train the trained machine learning model, the training data including at least one of: one or more simulated events or measured data associated with one or more predetermined events, in combination with all other limitations in the claim(s) as defined by applicant.

Response to Arguments
Applicant’s arguments, see page 11, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) and claim(s) 17 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made: rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Unuma et al. [US Patent Number 10,466,690 B2] and rejection under 35 U.S.C. 103 as being unpatentable over Unuma in view of Hodel et al. [US Patent Application Publication 2016/0078363 A1].

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hodel et al. (US Patent Application Publication 2016/0098637 A1) discloses a system and method for aggregating classifications of predictive operations of a machine;
Kubota et al. (US Patent Application Publication 2015/0149047 A1) discloses a a work machine management device for classifying an operating state of the work machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/
Primary Examiner, Art Unit 2862